Citation Nr: 1135355	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement an increased rating for thyroid goiter with history of subclinical hyperthyroidism with hyperhidrosis and thyroid cyst, currently rated noncompensable.

2.  Entitlement an increased rating for left knee stress reaction with arthritis, currently rated 10 percent disabling.

3.  Entitlement an increased rating for right knee stress reaction with arthritis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1999.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to increased ratings for bilateral knee stress reaction and a thyroid disability.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  During the hearing, it was indicated that the record would be held open for 60 days to allow the Veteran to submit additional evidence.  She was also informed that she could decide whether to waive initial RO review of this evidence and the ramifications of this decision.  The Veteran's representative indicated that she would make a decision as to whether to waive initial RO review of this evidence at the time of submission.

The Veteran submitted additional evidence in April 2011, consisting of letters from chiropractors who were treating the Veteran and discussed her orthopedic symptoms, diagnosis, and prognosis, including with regard to the knees.  There is no indication in her April 2011 enclosure letter or any other communication that she waived initial RO review of this evidence.  The Board finds that the evidence is not relevant to the issue of entitlement to an increased rating for a thyroid disability, because, while a history of thyroid problems was noted in Dr. May's April 2011 letter, the letter did not discuss any symptoms relating to these thyroid problems.  Consequently, that issue will be decided herein without initial RO review of this evidence.

However, for the reasons discussed below in the remand portion of this decision, the evidence is relevant to the issues of increased ratings for the Veteran's bilateral knee disabilities.  Therefore, the issues of entitlement to increased ratings for left and right knee stress reactions with arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's thyroid disability has not caused tachycardia, emotional instability, fatigability, increased blood or pulse pressure, constipation, mental sluggishness, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, weight gain, sleepiness, gastrointestinal symptoms, decalcification of bones, kidney stones, or weakness, and continuous medication has not been required for control.


CONCLUSION OF LAW

The criteria have not been met for a compensable rating for thyroid goiter with history of subclinical hyperthyroidism with hyperhidrosis and thyroid cyst.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.119, Diagnostic Code 7900 (2010) .






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate her claim for an increased rating for her thyroid disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2008 letter complied with this requirement.

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claims, in the March 2008 letter.

The RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's claim for an increased rating for her thyroid disability in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  While the Vazquez-Flores-compliant notice was provided after the initial adjudication of the claim, this timing deficiency was cured by readjudication of the claims in the January 2009 statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded a July 2009 VA examination as to the severity of her thyroid disability.  Neither the Veteran nor her representative has raised any issue with regard to the adequacy of this examination or the competency of the VA examiner, and the Federal Circuit has recently held that the Board need not explain why each medical opinion is adequate or affirmatively establish competency of a medical examiner unless the issue is raised by the veteran.  Sickels v. Shinseki, 643 F.3d 1362, 1365-1366 (Fed. Cir. 2011) (citing Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009)).  In any event, as discussed below, the July 2009 VA examination is adequate for rating purposes because the examiner reviewed the claims file, based his conclusions on consideration of the Veteran's prior medical history, and described the Veteran's thyroid disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Finally in this regard, during the March 2011 Board hearing, the undersigned informed the Veteran that that it was incumbent upon her to submit any potentially relevant evidence in her possession in support of her claims and her file was left open for 60 days in order to allow her time to submit additional evidence.  This action provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The Veteran's claim for an increased rating for her thyroid disability is thus ready to be considered on the merits.

Analysis
.
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform noncompensable rating is proper.

The Veteran's thyroid goiter with history of subclinical hyperthyroidism with hyperhidrosis and thyroid cyst is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7900.  Under DC 7900, a 10 percent rating is warranted when there is tachycardia, which may be intermittent, and tremor, or when continuous medication is required for control.  A 30 percent rating requires tachycardia, tremor, and increased pulse pressure or blood pressure.  A 60 percent rating requires emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure. A 100 percent rating requires thyroid enlargement, tachycardia, eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  DC 7900 does not explicitly provide for a 0 percent, or noncompensable, rating.  However, under 38 C.F.R. § 4.31, a noncompensable rating is authorized where, as here, the applicable criteria do not provide such a rating and the requirements for a compensable rating are not met.  For the following reasons, a uniform noncompensable rating is warranted for the Veteran's thyroid disability in this case.

Initially, the Board notes that it must also consider all other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 593.  Additional symptoms warranting a compensable rating under DCs 7901 to 7905, applicable to toxic and non-toxic adenoma of the thyroid gland, hypothyroidism, and hypoparathyroidism, include disfigurement of the head or neck, mental disturbance or sluggishness, bradycardia, weight gain, sleepiness, decalcification of bones, kidney stones, weakness, marked neuromuscular excitability, cataracts, and increased intracranial pressure.

On the July 2009 VA examination, the examiner indicated that he reviewed the claims file and that the Veteran had developed a thyroid goiter and cysts while in service and had a partial thyroidectomy on the right side.  On examination, there was no fatigability, neurologic, cardiovascular or gastrointestinal symptoms, medications, cold or heat intolerance, constipation, eye or vision abnormalities, tremor, or myxedema.  Weight was stable, the thyroid was not palpable, pulse and blood pressure were 125/75 and 66, respectively, and muscle strength was good.  The only symptoms noted due to the thyroid disability were hoarseness due to cysts on the left side and a small 4.5 x 2 cm scar in the mid lower anterior neck that was small and uncomplicated.  The diagnosis was remote history of thyroid goiter currently in remission.

The examination report was adequate and the conclusion that the thyroid goiter was in remission is entitled to substantial probative weight because the examiner reviewed the claims file, accurately recounted the prior medical history relating to the disability, and based his conclusion on this history and the detailed and relevant examination findings.  Stefl, 21 Vet. App. at 123.  Moreover, the lack of symptomatology listed any of the potentially applicable diagnostic codes supports the noncompensable rating, and this conclusion is consistent with the lay and medical evidence throughout the appeal period, as discussed below.

The medical evidence includes a series of private treatment notes from the Scott & White medical center.  Dr. Grimes' March 2008 treatment note indicates that the Veteran reported a sore throat, increased weight, increased somnolence, and a hoarse voice.  Blood pressure was 118/96, pulse was 76.  There was a palpable goiter on the neck, but no distinct thyroid nodules and no tenderness.  There was no change in reflexes, and no pretibial edema.  The diagnosis was goiter, possible hypothyroidism, and a cyst discovered incidentally.  A thyroid ultrasound report dated shortly thereafter contains an impression of a prominent nodule in the superior medial right thyroid lobe.  A fine needle aspiration biopsy was suggested.  The thyroid lobes were otherwise enlarged with heterogeneous echo-texture with small lesions.  Additional thyroid imaging later that month contained an impression of findings consistent with a mild diffuse toxic goiter as seen with Grave's disease, and correlation with TFT was again suggested.  A July 2008 fine needle thyroid biopsy report indicated that a hyperplastic nodular goiter was the favored diagnosis, but a follicular neoplasm could not entirely be excluded. 

Dr. Faiz's July 2008 treatment note indicate that the Veteran was experiencing symptoms of on and off weight gain, hoarseness, depression, and insomnia.  After reviewing the results of blood testing and a thyroid uptake scan and examining the Veteran, Dr. Faiz found that the Veteran had a right superior thyroid nodule, that she was "clinically euthyroid," and that, "biochemically, she has subclinical hyperthyroidism with mildly elevated uptake."  A September 2008 follow up evaluation similarly diagnosed subclinical hyperthyroidism.  A January 2009 surgical consult noted that office ultrasound showed multiple sub-centimeter nodules in both lobes of the thyroid with a dominant 1.7 centimeter nodule, consistent with possible follicular neoplasm or follicular lesion.  Based on these findings and complaints of recent hoarseness, video laryngoscopy was performed.  The impression was multinodular goiter with a dominant right thyroid follicular lesion, with re-biopsy recommended.  The biopsy was performed and the Veteran then underwent a January 2009 right thyroid partial lobectomy to remove the nodule, which was found to be benign.

"Euthyroid" indicates the presence of "normal thyroid gland function."  Hines v. Principi, 18 Vet. App. 227, 231 (2004) (citing Dorland's Illustrated Medical Dictionary 588 (28th ed. 1994)).  Thus, Dr. Faiz's conclusion of normal thyroid functioning, after reviewing the recent history of the Veteran's symptoms and thyroid testing, is consistent with the July 2009 VA examiner's findings and also indicated that the symptoms such as weight gain, fatigue, and depression described by the Veteran were not due to thyroid dysfunction, as the thyroid function was determined to be normal.  Given that Dr. Faiz described the Veteran's recent history and test results and rendered her conclusion based on these results, her opinion is also entitled to substantial probative weight.  Stefl, 21 Vet. App. at 123.

There is no contrary medical evidence in the record as to whether the Veteran's symptoms were attributable to thyroid dysfunction, but the Board must also consider the lay evidence, consisting of the Veteran's statements.  During the Board hearing and the examinations described above, the Veteran described symptoms of fatigue, depression, weight gain, and changes in her voice including raspiness and difficulty singing.  She also testified during the Board hearing as to her treatment at Scott and White, which included a recommendation of thyroid removal and taking thyroid medication, which she rejected, although she did have the largest cyst removed and tried herbal thyroid remedies.

The Veteran is competent to describe her symptoms of depression and voice difficulties including raspiness and hoarseness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board also finds that this testimony is credible.  However, as to the Veteran's testimony regarding whether these symptoms were caused by thyroid dysfunction, the Board must determine whether it is the type of medical matter as to which she is competent to testify.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board finds that the relationship of symptoms such as fatigue, depression, and weight gain to thyroid dysfunction is the type of internal medical matter as to which lay testimony is not competent.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran's assertion that her depression, fatigue, and weight gain were due to thyroid dysfunction is not competent.  In any event, if the Veteran were competent to so testify, her general assertion of such a relationship would be of less probative value than the specific opinions of trained health care professionals based on examination and laboratory findings as described above.

As to the Veteran's voice difficulties in relation to the thyroid cyst, these symptoms do not themselves warrant a compensable rating under any potentially applicable diagnostic code.  See 38 C.F.R. § 4.97, Diagnostic Code 6516 (2010) (chronic laryngitis with hoarseness, with inflammation of cords or mucous membrane, warrants a 10 percent evaluation) and Diagnostic Code 6519 (a 60 percent rating is warranted for a constant inability to speak above a whisper).  Such symptoms for a compensable rating are not shown.  For example, in the private July 2008 medical records, the mucous membranes were moist and the oropharynx was clear.  While hoarseness was documented in that report as well as on the VA examination of July 2009, there is no reference of an inability to speak above a whisper.     

Thus, the medical and lay evidence reflects that the Veteran's thyroid disability has not caused any of the symptoms listed in the potentially applicable diagnostic codes, including tachycardia, emotional instability, fatigability, increased blood or pulse pressure, constipation, mental sluggishness, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, weight gain, sleepiness, gastrointestinal symptoms and weakness, decalcification of bones, kidney stones, or weakness, and has not required continuous medication for control.  A higher schedular rating is therefore not warranted under any potentially applicable diagnostic code.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's thyroid disability are fully contemplated by the applicable rating criteria.  Symptoms of fatigue, depression, and weight gain described by the Veteran are listed in the applicable rating criteria, but the preponderance of the evidence reflects that they were not caused by her thyroid disability.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  The only symptom not specifically contemplated by the potentially applicable diagnostic codes are the voice difficulties due to the thyroid nodule.  However, the diagnostic criteria applied to aphonia or hoarseness do not show that a compensable rating is warranted.  Further, the Veteran did not claim, and the evidence does not reflect, that this symptomatology caused marked interference with employment, frequent hospitalization, or that it otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for the Veteran's thyroid disability is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement an increased rating for thyroid goiter with history of subclinical hyperthyroidism with hyperhidrosis and thyroid cyst, currently rated noncompensable, is denied.


REMAND

With regard to the Veteran's claims for increased ratings for her bilateral knee disabilities, as noted above the Veteran submitted April 2011 treatment notes from Drs. May and Isdale (chiropractors).  This new evidence submitted without a waiver of initial RO review contains detailed findings with regard to the knees.  As this evidence is relevant to the issues of increased ratings for bilateral knee disabilities, remand is required for initial review of this evidence by the RO/AMC.

The Board notes that Dr. May's April 2011 report contains a diagnosis of ligamentous instability of the knees.  The Veteran's bilateral knee disabilities, characterized as stress reaction with arthritis, are each rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257.  DC 5257 applies to other impairment of the knee and provides for ratings depending on the severity of recurrent subluxation or lateral instability.  However, the narrative of the July 1999 rating decision that granted service connection and assigned initial ratings and diagnostic codes reflects that the rating was based on painful motion, which would appear to the Board to be more properly rated under 38 C.F.R. § 4.71a, DC 5003, applicable to arthritis and providing for a 10 percent rating for limitation of motion with satisfactory evidence of painful motion.  See also 38 C.F.R. § 4.59 (2010) ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); Burton v. Shinseki, No. 09-2873, 2011 WL 3346827 (Aug. 4, 2011) (38 C.F.R. § 4.59 does not require that the pain be arthritis related).  In addition, no instability was found on the July 2009 VA examination, which was the primary basis cited for the denial of the increased rating in the October 2009 Supplemental SOC.  Thus, in reviewing the additional evidence and readjudicating the claims, the RO/AMC should consider whether DC 5257 is the appropriate diagnostic code under which the Veteran's bilateral knee disabilities are rated, and consider whether a separate rating is warranted for instability and arthritis based on Dr. May's April 2011 letter and the Veteran's lay statements regarding knee instability.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (Aug. 1998).

Accordingly, the claims for increased ratings for bilateral knee disabilities are REMANDED for the following action:

Review the additional evidence submitted by the Veteran and readjudicate the claims for increased ratings for bilateral knee disabilities.  In doing so, consider whether the Veteran is entitled to separate ratings for limitation of motion or painful motion caused by arthritis and instability.  If not, consider whether DC 5257 is the appropriate diagnostic code under which the Veteran's knee disabilities should be rated. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


